Matter of Arzadi (2015 NY Slip Op 06136)





Matter of Arzadi


2015 NY Slip Op 06136


Decided on July 15, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 15, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
WILLIAM F. MASTRO
REINALDO E. RIVERA
PETER B. SKELOS
SANDRA L. SGROI, JJ.


2014-00700 	ON MOTION

[*1]In the Matter of Karim K. Arzadi, a suspended attorney. (Attorney Registration No. 2057206)




DECISION & ORDERMotion by Karim K. Arzadi for reinstatement to the Bar as an attorney and counselor-at-law. Mr. Arzadi was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on March 19, 1986. By opinion and order of this Court dated August 27, 2014, Mr. Arzadi was suspended from the practice of law for a period of six months, effective September 26, 2014, based on the discipline imposed by the Supreme Court of New Jersey (see Matter of Arzadi, 121 AD3d 316).Upon the papers filed in support of the motion and the papers filed in relation thereto, it isORDERED that the motion is granted on condition that on or before August 14, 2015, Karim K. Arzadi file with the Clerk of the Court an affidavit of compliance nunc pro tunc (see 22 NYCRR 691.10[f]); and it is further,ORDERED that upon the filing of the affidavit of compliance, as directed above, the Clerk of the Court shall restore the name of Karim K. Arzadi to the roll of attorneys and counselors-at-law, and Karim K. Arzadi shall be reinstated as an attorney and counselor-at-law.ENG, P.J., MASTRO, RIVERA, SKELOS and SGROI, JJ., concur.ENTER: Aprilanne Agostino Clerk of the Court